DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 6, the recitation of “preventing … release after the firing of fewer than all of the one or more guns” is unclear.  It is not clear what metes and bounds are included in such a recitation.  It is noted that in the instance of having only one gun, the claim would merely require preventing release until no guns have been fired  which does not appear to be a defined interval of time.  It is not clear what scope is being imparted by the claim.  Clarification is required.  Likewise, Claims 7-12 are rejected as depending from an indefinite claim.  

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6, 8, 9, and 13-21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Silva, U.S. Patent Publication 2018/0119521, hereinafter referred to as Silva.
Regarding Claim 1, Silva discloses a method for deploying a frac ball within a subterranean location, comprising the steps of:
Deploying a wireline tool (as part of wireline adapter kit 21; Paragraph 0025) into the subterranean location, wherein the wireline tool defines a cavity housing the frac ball (as seen in at least Figures 2/3, the outer housing 60 contains frac ball 40; Paragraphs 0026-0028);
Pumping a fluid into the subterranean location (Paragraphs 0028, 0029);
Retaining the frac ball in the cavity while the fluid is pumped below a predetermined threshold (Paragraphs 0025-0028);
Setting a frac plug (14) into the subterranean location (Paragraphs 0025-0028); and
Firing one or more perforating guns into the subterranean location (perf gun 18 located at the uphole end of the string; Paragraphs 0025-0028).
Regarding Claim 2, Silva further discloses the step of releasing the frac ball from the cavity when the fluid is pumped above the predetermined flow rate (Paragraphs 0025-0028).
Regarding Claim 3, Silva  further discloses that the step of retaining the ball within the cavity is performed by one or more retention devices retaining the ball within the cavity (grasping portions 54, Paragraphs 0026-0028).
Regarding Claim 4, Silva further discloses that the predetermined flow rate is five gallons per minute (in so far as the claim requires the retaining element hold the ball when the flow rate is below some threshold, such a recitation includes the condition for very small flow rate values below 5 gallons per minute such that the selection of the threshold at 5 gallons per minute creates a largely arbitrary threshold).  
Regarding Claim 5, Silva further discloses the step of deflecting an end of each of the retention devices away from an underside of the ball in the cavity before the ball is released from the cavity (the leaf spring elements deflect outward when fluid flow causes the tool to shift; Paragraphs 0026-0028).
Regarding Claim 6, in view of the above 112b rejection, Silva further discloses the step of preventing the frac ball from release after firing fewer than all of the one or more perforating guns (Examiner notes that Silva discloses that the ball can be held or released either before firing one or more guns, after firing one or more guns, or some combination especially as it relates to gun misfiring; Paragraphs 0025-0028).
Regarding Claim 8, Silva further discloses the step of seating the frac ball into a seat of the frac plug (Paragraph 0025).
Regarding Claim 9, Silva further discloses wherein the wireline tool comprises at least an outer sleeve (68) and an inner mandrel (60), and wherein the cavity is located within the inner mandrel (as seen in at least Figure 2/3; Paragraphs 0027, 0028).
Regarding Claim 13, Silva discloses a wireline deployment tool for release of a frac ball comprising:
A cavity defined within the wireline deployment tool, wherein the frac ball is housed within the cavity (as seen in at least Figures 2/3, the frac ball 40 is held inside a cavity of the tool);
A retention device attached at a first end to a wall of the cavity (leaf springs 48 are connected to the tool at one end as seen best in Figure 3; Paragraph 0026), and wherein a second end (at grasping portion 54) is unattached and releasably engaged with the frac ball (Paragraphs 0026-0028).
Regarding Claim 14, Silva further discloses that the retention device is configured to resist deflection if a fluid flow rate is below five gallons per minute (in so far as the claim requires the retaining element hold the ball when the flow rate is below some threshold, such a recitation includes the condition for very small flow rate values below 5 gallons per minute such that the selection of the threshold at 5 gallons per minute creates a largely arbitrary threshold).
Regarding Claim 15, Silva further discloses wherein the wireline tool comprises at least an outer sleeve (68) housing an inner mandrel (60), and wherein the cavity is located within the inner mandrel (as seen in at least Figure 2/3; Paragraphs 0027, 0028).
Regarding Claim 16, Silva discloses the tool comprising:
A first fluid port defined on the outer sleeve (radial slots 70) and a second fluid port defined on the inner mandrel (62; Paragraphs 0026-0028).
Regarding Claim 17, Silva further discloses that the second port is defined at an angle through the inner mandrel (in so far as the slots are oriented in a radial direction relative to an internal structure.  Absent a more explicit recitation of the orientation a broad interpretation is being applied as the slot being inclined relative to some radial point on the body/axis).
Regarding Claim 18, Silva further discloses that the retention device is flexible to an angle of deflection of 20 degrees (in the absence of a more explicit recitation of the level of deflection including a point of reference, as the grasping members are disclosed as deflecting to the point that they fit into surrounding slots they deflect at least 20 degrees relative to some arbitrary reference point; Paragraphs 0026-0028).
Regarding Claim 19, Silva further discloses a frac plug (14) connected to the inner mandrel (as seen in Figure 1, Paragraph 0025).
Regarding Claim 20, Silva further discloses that the retention device comprises at least three retention devices (as seen in Figures 2/3, Paragraphs 0026-0028).
Regarding Claim 21, Silva discloses a method for controlled release of a frac ball within a subterranean environment, the method comprising the steps of:
Running a wireline tool downhole into the subterranean environment (as seen in Figure 1), wherein the frac ball (40) is housed within the tool (as seen in Figures 2/3; Paragraphs 0025-0028);
Pumping a fluid downhole at a current flow rate (Paragraphs 0025-0028);
Preventing the release of the frac ball from the wireline tool when the current flow rate is below a preselected flow rate (using grasping elements 54 of leaf springs 48; Paragraphs 0026-0028);
Increasing the current flow rate to the preselected flow rate and then releasing the frac ball from the wireline tool (Paragraphs 0026-0029);
Seating the frac ball into a frac plug (14) within the subterranean location (Paragraphs 0025-0028).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Silva (2018/0119521) in view of Mailand et al., U.S. Patent Publication 2015/0252643, hereinafter referred to as Mailand.
Regarding Claim 7, Silva further discloses the limitations presented in Claim 6 as previously discussed.  While Silva discloses deploying the frac ball in the wireline tool until a flow condition causes the ball to be released, it does not specify retrieving the ball and tool to surface.
Additionally, Mailand teaches the use of a perforating gun system which includes a frac ball launcher for holding the ball until after firing of the perf guns, wherein one considered operation includes retrieving the ball and wireline tool string to surface in the even of a misfire (Paragraphs 0005, 0031).
Therefore, it would have been obvious for one having ordinary skill in the art at the time the invention was filed to modify the method of Silva to include recovery of the ball and wireline tool from the wellbore location as taught by Mailand.  Doing so would allow a user to replace any misfired guns without needing to address any obstruction caused by the ball being released (Paragraph 0031).
Allowable Subject Matter
Claims 10-12 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Hern et al., U.S. Patent 9,719,321, teaches the use of a seating ball which can be released from an internal cavity of a wellbore tool.
Richards et al., U.S. Patent Publication 2015/0068771, teaches the use of a downhole tool with selective releasable sealing balls.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER J SEBESTA whose telephone number is (571)272-0547. The examiner can normally be reached Mon-Fri 7am-3pm (Central).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Fuller can be reached on 571-272-6300. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTOPHER J SEBESTA/Primary Examiner, Art Unit 3676